DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
2.	Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious in a method of analyzing a component formed from a metal alloy to identify a possible defect, wherein the metal alloy comprises a first crystal grain region and the possible defect comprises a second crystal grain region aligned to a different axis to the first crystal grain region ‘determining a difference between the first and second polarisation data for the plurality of pixels of the first image and a corresponding plurality of pixels of the second image; and identifying pixels corresponding to the second crystal grain region based on the difference in first polarisation data from the plurality of pixels of the first image and second polarisation data of the corresponding plurality of pixels of the second image,’ in combination with the rest of the limitations of claim 1.  Claims 2-13 and 20 are allowed at least by virtue of their dependency from claim 1.
As to claim 14, the prior art of record, taken alone or in combination, fails to disclose or render obvious in a method of analyzing a component formed from a metal alloy to identify a possible defect, wherein the metal alloy comprises a first crystal grain region and the possible claim 14.  Claims 15-19 are allowed at least by virtue of their dependency from claim 14.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:	US 2020/0271911 to Hoover et al. (see abstract and paragraph [0010])
		US 2014/0176698 to Banerjee et al. (see paragraph [0062])
		US 10,215,710 to Wingfield et al. (see abstract)
		US 7,034,931 to Jones et al. (see abstract and col. 3, lines 22-36)
		US 5,426,506 to Ellingson et al. (see abstract and Figs. 9a-9b)




If the applicant wishes to send a fax dealing with either a proposed amendment or a discussion with a phone interview, then the fax should:
	1) Contain either a statement “DRAFT” or “PROPOSED AMENDMENT” on the fax cover sheet; and
	2) Should be unsigned by the attorney or agent.  

This will ensure that it will not be entered into the case and will be forwarded to the examiner as quickly as possible.
Papers related to the application may be submitted to Group 2800 by fax transmission.  The fax phone number for Patent Technology Center 2800 is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gordon J. Stock, Jr. whose telephone number is (571) 272-2431.
The examiner can normally be reached on Monday-Friday, 8:00 a.m. - 6:30 p.m.                                                                                                                                                     
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Tarifur Chowdhury, can be reached at 571-272-2287. 
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 


/GORDON J STOCK JR/
Primary Examiner, Art Unit 2886